Title: Samuel M. Burnside to Thomas Jefferson, 13 December 1813
From: Burnside, Samuel M.
To: Jefferson, Thomas


          Sir, Worcester Massas Decemr 13th. 1813—
          On the 24th of October 1812, the Legislature of Massachusetts formed a number of Gentleman Gentlemen into a body Corporate and Politic, by the name of “The American Antiquarian Society.”—The nature, views and objects of this
			 Institution are stated and explained in a pamphlet, recently published by their order, a copy of which is transmitted to You, and will accompany this letter.—The Society, desirous to secure the good wishes, the patronage and Support of the friends of Science throughout our Country, have directed me to address you, Sir, as one of the fathers of American
			 Literature, and to solicit Your aid in the advancement of the laudable objects of their establishment. American Antiquities, they trust, have never been Subjects of indifference to one, who has done more than any other individual
			 to elevate the rank of our Country in the general Republic of letters.—I am Therefore instructed to ask, Sir, If you will honor the Society by permitting them to elect You a member, and by affording them Such assistance from time to time in their pursuits, as may consist with the numerous other claims, which Your personal friends, and Your Country at large, may have upon Your attention.—With great consideration and
           respect, I am, Sir, Your Obedt ServantSaml M. Burnside. SecyA. A. S
        